DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 01/24/2020 have been entered and fully considered.  Claims 1-11 are pending.  Claims 1-3, 6, 8-9, and 11 are amended.  Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of the terms “DC conductivity” and “AC conductivity” is unclear.  The terms do not have an accepted meaning in the art and it is not clear from applicant’s specification what these terms mean.  Furthermore, how the specific frequency (Fc) is identified is unclear.  While Fig. 1 shows one example, how the Fc was identified is not explained.  This is particularly unclear given the indefiniteness of the DC and AC conductivities.  What differentiates the DC and AC conductivities?  Will all electrodes have graphs of frequency vs. conductivity that appear as in Fig. 1?  If not, how is Fc determined?  The reference frequency (Fr) and reference deviation are unclear because it is not clear what meaning the terms have and how they are determined.
 Further regarding claim 1, the wording of step (4) is unclear.  The Office suggests rewording step (4) with multiple verb clauses positively reciting steps (e.g. comparing the specific frequency (Fc) and a preset reference frequency (Fr) to determine a deviation between the preset reference frequency (Fr) and specific frequency (Fc), and determining a content of the conductive agent contained in an electrode is an appropriate when the deviation is within a reference deviation).  
Further regarding claim 1, it is unclear how the plurality of electrodes can have a different content of only the conductive agent.  If the content of the conductive agent increases or decreases relative to other electrodes, the difference must come from somewhere.  It appears from applicant’s specification, see Example 3, that the content of positive active material was changed corresponding to the amount of conductive agent was changed.
Claims 2-11 are rejected for the above reasons because they depend from claim 1.
Regarding claim 2, the limitation is unclear due to the recitation in claim 1 that only the content of the conductive agent differs.  How can only the content of the conductive agent differ as required by claim 1 and also the content of the conductive material differ as required by claim 2?
Regarding claim 8, it is unclear how the mass transfer resistance (RM) is calculated.  Applicant’s specification does not describe a testing procedure for this parameter the parameter has no well-recognized meaning within the art.  One of ordinary skill in the art would not be apprised of the scope of the claim.  Claim 9 is rejected for the same reason because it depends from claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727